Citation Nr: 0710078	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  00-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968, including service in the Republic of Vietnam.  The 
appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the appellant's claim of service 
connection for the cause of the veteran's death.  

When this matter was initially before the Board in January 
2004, the Board denied her claim of service connection for 
the cause of the veteran's death, as well as her appeal of 
the RO's February 2000 rating decision that denied 
entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2006 order, the Court vacated the Board's January 2004 
decision to the extent that it denied the appellant's claim 
of service connection for the cause of the veteran's death, 
and remanded that matter to the for compliance with the 
Court's order.  Thus, the appellant's claim of entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 is no longer before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the August 2006 order, the Court noted the appellant's 
contention that the veteran's fatal pancreatic cancer was due 
to his presumed in-service exposure to Agent Orange while 
serving in Vietnam, and, after characterizing Agent Orange as 
a carcinogen, observed that VA had not obtained a medical 
opinion addressing whether the veteran's fatal pancreatic 
cancer was related to that exposure.  Citing its decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
essentially held that VA was required to solicit such an 
opinion.  As such, this matter must be remanded for further 
development.

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran's 
claims folder to be reviewed by an 
appropriate VA examiner.  After his or 
her review, the examiner must opine as 
to whether it is at least as likely as 
not that the veteran's death from 
pancreatic cancer was related to 
service, and in particular, to his 
presumed in-service exposure to Agent 
Orange.  The rationale for any opinion 
expressed should be provided in a 
legible report.  

2.	Thereafter, the RO should adjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted in 
full, the RO should issue a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


